Filed 2/10/21 P. v. Langram CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

 THE PEOPLE,                                                   B292751

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. TA146117)
           v.

 LACHARRIE DIANE LANGRAM,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Lynn D. Olson, Judge. Affirmed.
      Byron C. Lichstein, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters,
Senior Assistant Attorney General, Steven D. Matthews,
Supervising Deputy Attorney General, Rama R. Maline, Deputy
Attorney General, for Plaintiff and Respondent.



                                 _______________________
       LaCharrie Diane Langram appeals from a judgment
entered after she pleaded no contest to one count of assault with
a firearm and one count of assault with a deadly weapon and
admitted an allegation that she personally used a firearm within
the meaning of Penal Code section 12022.5, subdivision (a).1
Langram contends that there is no factual basis for her plea. We
affirm.
         FACTUAL AND PROCEDURAL HISTORY
       On May 22, 2018, the Los Angeles County District Attorney
filed a felony complaint against Langram, alleging that on
April 25, 2018 she attempted to murder Nelson Majia with a
knife and assaulted Majia with a firearm. The People charged
Langram with attempted willful, deliberate, premeditated
murder (§§ 664; 187, subd. (a); count 1) and assault with a
firearm (§ 245, subd. (a)(2); count 2). The People alleged as to
count 1 Langram personally inflicted great bodily injury within
the meaning of section 12022.7, subdivision (a), and personally
used a deadly and dangerous weapon within the meaning of
section 12022.5, subdivision (a), in connection with count 2.
       On May 31, 2018, at the arraignment, the prosecutor gave
Langram’s counsel a copy of the “complaint and arrest report.”
Langram pleaded not guilty and denied the special allegations.
After several continuances, the trial court scheduled the
preliminary hearing for July 19, 2018.
       On July 19, 2018, when the trial court called the case to
begin the preliminary hearing, counsel indicated they had
reached a resolution of the case. As part of the plea agreement,
the parties asked the trial court to amend the complaint to add a

1     Statutory references are to the Penal Code.




                                2
count for assault with a deadly weapon (§ 245, subd. (a)(1); count
3). Under the proposal, Langram would plead no contest to
counts 2 and 3 and admit the section 12022.5, subdivision (a)
enhancement as to count 2, and the trial court would dismiss
count 1 and sentence Langram to 15 years in state prison.
Responding to the trial court’s questions, Langram confirmed
that she understood the plea agreement, wanted to accept it, and
had no questions about it.
       After amending the complaint to add count 3, the trial
court asked the prosecutor to take the plea. The prosecutor
advised Langram: “You are charged with . . . violation of
664/187(a), a felony, commonly known as willful, deliberate, and
premeditated attempted murder on a victim, [Nelson Majia] . . . .
It is also alleged that you personally used a deadly or dangerous
weapon, a knife . . . . You are charged in count 2 with a violation
of Penal Code section 245 [, subdivision] (a)(2), a felony, assault
with a firearm. It is also alleged that you personally inflicted
great bodily injury upon Nelson Majia within the meaning of
Penal Code section 12022.7 [, subdivision] (a). You are also
charged in count 3 with a violation of Penal Code section 245
[, subdivision] (a)(1), assault with a deadly weapon, to wit, a
knife, against victim Nelson Majia. It is also alleged that you
personally used a handgun within the meaning of Penal Code
section 12022.5, as alleged in count 2. Your maximum sentence
in this case is 23 years to life in state prison.” When the
prosecutor asked Langram, “Do you understand the charges,
allegations, and your maximum sentence in this case?” Langram
responded, “[Y]eah.” Langram also responded affirmatively that
she “had enough time to talk with [her] lawyer to discuss the
facts of the case and [her] rights and defenses.” Langram also




                                 3
stated that she understood that she would spend 15 years in
state prison under the plea and that she understood the terms of
the agreement. Langram did not assert her factual innocence.
       After the prosecutor described Langram’s constitutional
rights, Langram stated she understood and gave up those rights.
Langram also stated that she had spoken to her attorney about
“possible immigration consequences” of the plea and that she did
not need more time “to discuss this disposition with [her]
attorney.” Langram acknowledged she was pleading no contest
because, “after evaluating all the facts and circumstances,” she
believed it was in her “best interest to take advantage of what”
the People were offering her. Langram also agreed that she was
“freely and voluntarily” accepting the agreement because it was
what she wanted to do.
       After the trial court offered to proceed with a preliminary
hearing if she was unsure that she wanted to accept the plea,
Langram responded, “I take [the plea].” Langram then pleaded
no contest to assault with a firearm (§ 245, subd. (a)(2); count 2)
and assault with a deadly weapon (§ 245, subd. (a)(1); count 3).
Langram also admitted the allegation as to count 2 that she
personally used a firearm within the meaning of section 12022.5,
subdivision (a).
       The prosecutor asked Langram’s counsel: “Does counsel
join in the waivers, concur in the plea, and stipulate to a factual
basis based on the police reports, transcripts, and evidence, as
well as any probation report and discovery?” Langram’s counsel
replied, “I do.” The trial court accepted Langram’s plea, stating:
“I find that your pleas and waivers were knowingly, intelligently,
and voluntarily made with full knowledge of the consequences of
the pleas and there’s factual bases for them.” Pursuant to the




                                 4
plea agreement, the trial court sentenced Langram to 15 years in
state prison.
      Langram timely appealed.2
                           DISCUSSION
       Langram argues that the trial court failed to establish a
factual basis for her plea under section 1192.5. Langram
requests that we “remand to the superior court to give the
prosecutor a chance to establish a factual basis for the pleas.”
Langram further requests that, if “the prosecutor cannot do so,
[Langram] should be given the opportunity to withdraw her
pleas, if she so chooses.”
       Before accepting a plea of guilty or no contest to a felony
charge, the trial court must “satisfy itself” that “there is a factual
basis for the plea” and that the plea is freely and voluntarily
made. (§ 1192.5; accord, People v. Palmer (2013) 58 Cal.4th 110,
112 (Palmer); People v. Holmes (2004) 32 Cal.4th 432, 435
(Holmes).) “No additional language details what will be sufficient
to satisfy the requirement of a factual basis for the plea, though
the connection of clauses (1) and (2) implies that inquiring about
the factual basis for the plea is closely related to the plea’s being
freely and voluntarily made.” (Holmes, at p. 439.) Thus, section
1192.5 requires the trial court, when taking “a conditional plea of
guilty or no contest,” “to make an inquiry to satisfy itself that
there is a factual basis for” the plea. (Palmer, at p. 118.)


2       After this court granted Langram’s motion for permission
to file an additional request for a certificate of probable cause on
March 11, 2019, the trial court granted Langram’s request for a
certificate of probable cause on April 8, 2019. (See § 1237.5,
subd. (b).)




                                  5
“[A]lthough the statute requires the “‘inquiry to be made of
defendant” [citation],’ a ‘stipulation by counsel of the plea’s
factual basis is consistent with the legislative purpose of the
statute.’” (Ibid.) When a factual basis is established by
stipulation, the “‘better approach’ . . . is for counsel’s stipulation”
to refer to “a particular document that provides an adequate
factual basis . . . .” (Ibid.; see Holmes, at p. 440 [“[w]hen both
parties stipulate on the record to a document, such as a police
report, the factual basis requirement is met”].)
       In Palmer, the Supreme Court held that a court may
“satisfy its statutory duty by accepting a stipulation from counsel
that a factual basis for the plea exists without also requiring
counsel to . . . refer to a document in the record,” so long as “the
plea colloquy reveals that the defendant has discussed the
elements of the crime and any defenses with his or her counsel
and is satisfied with counsel’s advice.” (Palmer, supra, 58 Cal.4th
at p. 118.) Trial courts are accorded “flexibility in establishing a
factual basis for the plea.” (Id. at p. 119.)
       “‘[A] trial court possesses wide discretion in determining
whether a sufficient factual basis exists for a guilty plea. The
trial court’s acceptance of the guilty plea, after pursuing an
inquiry to satisfy itself that there is a factual basis for the plea,
will be reversed only for abuse of discretion.’” (Palmer, supra, 58
Cal.4th at pp. 118-119.) “A finding of error under this standard
will qualify as harmless where the contents of the record support
a finding of a factual basis for the conditional plea.” (Holmes,
supra, 32 Cal.4th at p. 443; accord, People v. Willard (2007) 154
Cal.App.4th 1329, 1333.)
       Here, Langram confirmed that she understood the plea,
wanted to accept it, and did not have any questions about it.




                                  6
After the prosecutor described the three counts and
enhancements, Langram stated that she understood the
“charges” and “allegations.” Langram also agreed that she “had
enough time to talk with [her] lawyer to discuss the facts of the
case and [her] rights and defenses.” Further, after she evaluated
“all of the facts and circumstances” of her case, Langram agreed
that she was “freely and voluntarily” accepting the plea.
Langram confirmed that she wanted “to accept the plea because
it was in her “best interest to take advantage” of the People’s
offer. In fact, Langram agreed she was “sure” that she wanted to
take the plea. Langram did not assert her factual innocence.
       Taken together, this record establishes that the plea was
voluntary and intelligent and it reveals that Langram “discussed
the elements of the crime and any defenses with [her] . . . counsel
and [was] satisfied with counsel’s advice.” (Palmer, supra, 58
Cal.4th at p. 118.) The trial court acted within its discretion in
accepting Langram’s plea.
       Langram argues that the prosecutor’s colloquy with
Langram did not reveal that Langram “discussed the elements of
the crimes with her attorney.” However, Palmer did not require
that specific words must be used in the colloquy. Instead, Palmer
suggested that the plea colloquy, as a whole, must “reveal[ ] that
the defendant has discussed the elements of the crime with his or
her counsel and any defenses with his or her counsel . . . .”
(Palmer, supra, 58 Cal.4th at p. 118.) Langram confirmed she
understood the “charges” and “allegations” and had discussed the
“facts of the case,” her “rights,” and “defenses” with her counsel.




                                 7
The elements of the offenses were not numerous or complicated.3
The colloquy satisfied section 1192.5.
      Langram’s reliance on People v. Willard, supra, 154
Cal.App.4th 1329 is misplaced. In Willard, the court held a
“general” stipulation to a factual basis with “no reference to any
document containing factual allegations” did not meet the section
1192.5 standard. (Id. at pp. 1334-1335.) However, in Palmer, the
Supreme Court held that a defense counsel’s stipulation to
factual basis need not refer to a document in the record where
“the plea colloquy reveals that the defendant has discussed the
elements of the crime and any defenses with his or her counsel
and is satisfied with counsel’s advice.” (Palmer, supra, 58 Cal.4th
at pp. 117-118.) Here, the plea colloquy satisfied section 1192.5.4




3     The pertinent portions of the Penal Code sections provide:
“[a]ny person who commits an assault upon the person of another
with a deadly weapon or instrument other than a firearm”(§ 245,
subd. (a)(1)); “[a]ny person who commits an assault upon the
person of another with a firearm” (§ 245, subd. (a)(2); and “any
person who personally uses a firearm in the commission of a
felony or attempted felony” (§ 12022.5, subd. (a)).
4      We deny the People’s motion to augment the record. Under
California Rules of Court, rule 8.155(a)(1)(A), there is nothing in
the record to show that the police reports were “filed or lodged” in
the trial court.




                                 8
                         DISPOSITION
      The judgment is affirmed.




                                      DILLON, J.




We concur:




      SEGAL, Acting P. J.




      FEUER, J.





      Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                  9